HODGES, Justice,
dissenting.
I concur with the views expressed by the majority with regard to its analysis of the trial judge’s discretion in overruling appellants’ motion for a legislative continuance. However, because my opinion of the propriety of the trial judge’s allowance of appellants’ attorney to withdraw voluntarily is at variance with that of the majority, I dissent.
The Oklahoma Code of Professional Responsibility DR 2-lll(A)(2), 5 O.S.1981 Ch. 1, App. 3, provides:
“In any event, a lawyer shall not withdraw from employment until he has taken reasonable steps to avoid foreseeable prejudice to the rights of his client, including giving due notice to his client, allowing time for employment of other counsel, delivering to the client all papers and property to which the client is entitled, and complying with applicable laws and rules.”
This rule requires an attorney to give notice to his client before withdrawal so that the client has time to retain other counsel. In the instant case, the associate of appellants’ attorney presented the latter’s request for voluntary withdrawal from the case immediately after the trial judge overruled his motion for a legislative continuance. The record does not reflect that appellants had prior notice of their attorney’s intent to withdraw.
I would, therefore, hold it was an improvident exercise of discretion by the trial judge to require the case to proceed with rendition of judgment after appellants’ counsel had been given permission to withdraw on the day of trial. In my opinion the trial judge erred in rendering a judgment under these circumstances. Appellants were left unknowingly without counsel and without an opportunity to be heard or to *107retain other counsel in this condemnation suit.
A landowner whose property is taken by condemnation has a constitutional right of due process of law. Okla. Const. art. 2, §§ 7 and 24; Phillips Petroleum Co. v. Corporation Com’n, 312 P.2d 916, 921 (Okla.1957). The fundamental elements of due process include notice of the proceeding and an opportunity to be heard. Mullane v. Central Hanover Bank & Trust Co., 339 U.S. 306, 313, 70 S.Ct. 652, 656, 94 L.Ed. 865 (1950). It is essential that the opportunity to be heard be such that the landowner is afforded the opportunity to be heard by counsel. It is the role of the trial court to protect the constitutional rights of a litigant so as to assure that he is not deprived of his day in court.
The trial court’s allowance of the appellants’ attorney’s request to withdraw and the court’s insistence that the case proceed without appellants’ counsel, deprived appellants of a fair trial. The trial court abused its discretion in granting the request of appellants’ attorney to withdraw and proceeding with trial immediately thereafter. In my opinion, the trial court should have denied the request to withdraw because appellants had no notice of the attorney’s intent nor were aware of the need to secure new counsel.
A somewhat similar factual situation is presented in Imhoff v. Hammer, 305 A.2d 325 (Del.Super.Ct.1973). There, the plaintiff’s attorney gave an ultimatum to the plaintiff to either accept an offer of settlement or he would withdraw from the case. On the day of trial, the trial court granted an application for leave to withdraw presented by an associate of the attorney. The trial court then denied the plaintiff’s application for continuance and dismissed the case for chronic lack of prosecution. The appellate court reversed, holding that counsel should have been required to proceed relying on Delaware’s corresponding disciplinary rule under its Code of Professional Responsibility.
Also, in McCoy v. Woodcraft Homes, Inc.. 42 A.D.2d 846. 346 N.Y.S.2d 711 (1973), the New York court held that the trial court improvidently exercised its discretion in requiring the defendant to proceed without counsel on the first day of trial after her attorney had withdrawn and in denying her application for a 30-day adjournment to obtain new counsel.
Other cases as well have held the trial court had abused its discretion in allowing counsel to withdraw and then refusing to grant a continuance in order to provide new counsel time to prepare for trial. See, e.g., Barrett v. Gagnon, 516 P.2d 1202 (Alaska 1973); Finch v. Wallberg Dredging Co., 76 Idaho 246, 281 P.2d 136 (1955). Though there are cases holding to the contrary, those courts focusing on either the lack of diligence by the litigant in retaining new counsel, Slaughter v. Zimman, 105 Cal. App.2d 623, 234 P.2d 94 (1951), Sandlin v. Pharoah, 182 Okl. 442, 78 P.2d 284 (1938), or a pattern of continuances and delays by the litigant. Evans v. Scottsdale Plumbing Co., 10 Ariz.App. 184, 457 P.2d 724 (1969).
Neither of these factual situations are present in this case. As previously noted, the record does not show that appellants had knowledge of their attorney’s request to withdraw. Consequently, appellants were not aware of the need to secure new counsel. Further, the record does not reflect a long history of delays and continuances as only one other request for a legislative continuance had been granted.
I would REVERSE the trial court’s judgment and REMAND the case to the trial court for further proceedings.
I am authorized to state that Justices ALMA WILSON, KAUGER and SUMMERS concur in the views expressed herein.